Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortega et al., US 2012/0188234.
	Regarding claim 1, Ortega discloses an image synthesis apparatus comprising: 
	a receiver circuit, wherein the receiver circuit is arranged to receive image parts and associated depth data (paragraph 8 and 34), 
	wherein the image parts are parts of images, wherein the images represent a scene from different view poses from an image source (paragraph 69);
	a determiner circuit, wherein the determiner circuit is arranged to determine a rendering view pose (paragraph 36);
	a memory circuit, wherein the memory circuit is arranged to store a depth transition metric for each image part of a set of image parts, wherein the set of image parts is a portion of the of the image parts (paragraph 72-77), 

	a selector circuit, wherein the selector circuit is arrange to select a first image part of the set of image parts, wherein the first image part has a first depth transition metric, wherein the 
selection of the first imager part is in response to the rendering view pose and the first depth transition metric (paragraph 47, 60 and 114-115);  and 
	a retriever circuit, wherein the retriever circuit is arrange to retrieve the first image part from the image source (paragraph 47);  
	an image synthesizer circuit, wherein the image synthesizer circuit is arranged to synthesize at least one image from received image parts including the first image part (paragraph 113-115). 

	Claims 10 and 13-16 are rejected on the same grounds as claim 1.
 
	Regarding claim 2, Ortega discloses the image synthesis apparatus of claim 1, wherein the depth transition metric is indicative of a size of the depth transition (paragraph 72-77). 
 
	Claims 17 and 19 are rejected on the same grounds as claim 2.

	Regarding claim 3, Ortega discloses the image synthesis apparatus of claim 1, wherein the selector circuit is arranged to select the first image part in response to differences between a view pose of the image parts of the set of image parts and the rendering view pose (paragraph 78-87). 

	Claims 18 and 20 are rejected on the same grounds as claim 3.


	Regarding claim 4, Ortega discloses the image synthesis apparatus of claim 3, 
	wherein the selector circuit is arranged to determine the set of image parts subject to a constraint (paragraph 78-87), 
	wherein the constraint is a difference between the view pose of any image part 
belonging to the set of image parts and the rendering view pose is below a threshold (paragraph 78-87). 
 
	Regarding claim 5, Ortega discloses the image synthesis apparatus of claim 1, 
	wherein the selector circuit is arranged to determine the set of image parts as image parts based on the restriction that the set of image parts represent a region of the scene (figure 3, paragraph 68-72), 
	wherein the region of the scene is as an image section of an image to be synthesized by the image synthesizer circuit (figure 3, paragraph 68-72), 
	wherein the image parts of the set of image parts represents the image region from different view poses (figure 3, paragraph 68-72). 
 
	Regarding claim 6, Ortega discloses the image synthesis apparatus of claim 1, 
	wherein the set of image parts comprises image parts from different view poses (figure 3, paragraph 68-72), 
	wherein the set of image parts correspond to a part of an image to be synthesized (figure 3, paragraph 68-72). 
 
	Regarding claim 8, Ortega discloses the image synthesis apparatus of claim 1, wherein the synthesis of the at least one image comprises synthesizing an image part of the at least one image from the first image part (paragraph 47). 

	Regarding claim 11, Ortega discloses the apparatus of claim 10, wherein the transmitter is arranged to transmit the depth transition metrics for the set of image parts to the remote source (paragraph 8). 
 
	Regarding claim 12, Ortega discloses the apparatus of claim 10, wherein the image part request comprises a view pose indication, wherein the selector circuit is arranged to select image parts in response to the depth transition metrics and the view pose indication (paragraph 78-87). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the Ortega in view of Holzer et al., US 2017/0018055.
Regarding claim 7, Ortega discloses the image synthesis apparatus of claim 1.
	Ortega is silent about the selector circuit is arranged to bias selection of the first image part towards an image part for which a front to back depth transition of the depth transition is in 
	In an analogous art, Holzer discloses to bias selection of the first image part towards an image part for which a front to back depth transition of the depth transition is in a direction that is opposite to a direction from a view pose for the image part to the rendering view pose (paragraph 45-46 and 51).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ortega’s apparatus with the teachings of Holzer. The motivation would have been to properly present the images for the benefit of providing quality of service.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the Ortega in view of Berestov et al., US 2012/0068996.
	Regarding claim 9, Ortega discloses the image synthesis apparatus of claim 1.
	Ortega is silent about the depth transition metric represents an average of depth gradients exceeding a threshold.
	In an analogous art, Holzer discloses the depth transition metric represents an average of depth gradients exceeding a threshold (figure 2, paragraph 26).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ortega’s apparatus with the teachings of Berestov. The motivation would have been to properly present the images for the benefit of providing quality of service.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OSCHTA I. MONTOYA
Examiner
Art Unit 2421


OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421